Oole, J.,
concurring. Without expressing any opinion as to the repeal of Article 3366 of the Civil Code by the Act of 1828,1 concur in the decree of Chief Justice Merrick, on these grounds, to wit:
That Article 3366 refers to oppositions, and is not, therefore, applicable to the case at bar, which is an injunction.
The “ ten days ”, therein mentioned, within which the third possessor may oppose the sale, do not, therefore, prescribe the period beyond which it is too late to sue out an injunction.
2. Even if this Article may be considered to govern the time within which an injunction must issue, yet the same form of expression has been held to entitle a party to act so long as no action of the court or the opposite party has intervened to conclude that right; such has been the interpretation of the court as to the time within which a defendant may file his answer, after judgment by default has been taken against him ; the same construction governs as to the time within which a party may file an opposition to a tableau of distribution. Wilson v. State Banlc, 3 An. 197.